DETAILED ACTION
	In Election filed on 09/28/2020 Claims 1- 17 are pending. Claims 12- 17 are withdrawn based on restriction requirement. Claims 1- 11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12- 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2020.
Applicant’s election without traverse of Claims 1- 11 in the reply filed on 09/28/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 lacks a period at the end of the sentence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "in which the material is structurally supported by the extruded and hardened material".  It is unclear if “the extruded and hardened material” is referring to the thermoplastic or the bundled elongated material. 
Claim 2 recites the limitation "the step of chilling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the steps of" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites "with an extruder".  It's unclear if this is the same extruder as claim 1 or a separate, different extruder.
The term "finely graded" in claim 5 is a relative term which renders the claim indefinite.  The term "finely graded" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the step of integrating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the step of providing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites "into the skeleton structure" which lacks antecedent basis.  While claim 6 recites "a skeletal frame", it is unclear if the "skeleton structure" of claim 8 is referring to this frame or the skeleton that's encapsulated with the structural foam.
Claim 9 recites the limitation "the step of chilling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the step of integrating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the step of providing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1- 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0192401 A1 (“Matsumoto”).
	Regarding claim 1, Matsumoto teaches an extruding process for creating a structural form (Col. 3 lines 3- 8), comprising the steps of:
	Bundling and conveying an elongated material into an extruder ([0215] teaches the extruder being filled with a filler woodflour into a material inlet 48 of extruder 40);
	Reshaping a cross section of the bundled material in a first stage of the extruder ([0215] teaches molding of the core layer 37 with first extruder 40, where the core layer 37 includes woodflour);
	Extruding a flowable and settable thermoplastic, using any combination of heat and pressure, around and between the material ([0216] teaches a second extruder which molds a coating layer 38; [0024] teaches the coating layer containing a thermoplastic; [0218] teaches coating the surface of core layer 37 with coating layer 38 in hot coating die 45);
	Setting and hardening the thermoplastic (Fig. 15, 17 as the molded article 36 exits the die 45, the thermoplastic sets and hardens 36 due to being exposed to room temperature); and
	Outputting a finished article having a cross sectional profile in which the material is structurally supported by the extruded and hardened material (Fig. 15- 17 and [0214, 0218] teach the article 36 being outputted where the woodflour of the core layer 37 is supported by the coating layer 38).

	Regarding claim 2, Matsumoto teaches the step of chilling the bundled material between reshaping and extruding, to prevent the extruded thermoplastic from back flowing into the reshaping step (Figs. 15, 17 display an extruder die head having a chiller die 42, where the woodflour is cooled between the bundling at inlet 48 and reshaping in die 45).

	Regarding claim 3, Matsumoto teaches the step of extruding a thermoplastic further comprising providing any of a polymeric or structural foam material ([0088- 0089, 0095] teach the coating layer having a foaming agent such that the material undergoes foaming during molding).

	Regarding claim 4, Matsumoto teaches the step of outputting a finished article further comprising providing any of a round, square, rectangular, or I beam cross sectional profile (Fig. 16 displays the outputted article 36 comprising a rectangular cross section).

	Regarding claim 5, Matsumoto teaches infusing a finely graded naturally occurring material within the flowable thermoplastic material ([0084- 0085] teaches the coating layer containing a cellulose powder),
	Forcing the infused combination through a cross sectional die head structure associated with an extruder (Figs. 15- 17 and [0214] teaches the coating layer 38 being extruded by an extruder 44); and
	Forming the finished article as a partially hollowed cross sectional profile exhibiting any combination of ribs or compartments ([0088- 0089, 0095] teach the coating layer or core layer having a foaming agent such that the material undergoes foaming during molding. The pores formed during molding are interpreted as compartments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6059369 (“Bateson”) in view of US 2002/0192401 A1 (“Matsumoto”).
Regarding claim 6, Bateson teaches a process for encapsulating a pre-assembled frame article (Col. 3 lines 24- 31), comprising the steps of:
configuring a plurality of structures into a skeletal frame (Figs. 2- 4 and Col. 3 lines 24- 31); and
encapsulating the skeleton (Col. 3 lines 24- 31 teaches encapsulating the mandrel 27 with fiberglass and carbon fiber and injecting curable resin into the mold to surround the mandrel with resin)
Bateson does not explicitly teach configuring a plurality of naturally occurring fiber structures and encapsulating with a structural foam.
	Matsumoto teaches configuring a plurality of naturally occurring fiber structures to form a frame member ([0025, 0033] teach the formation of a pultruded article including natural fibers, wherein the pultruded article may be used, for example, for a furniture component) and encapsulating with a structural foam ([0088- 0089, 0095] teach the coating layer having a foaming agent such that the material undergoes foaming during molding).
based on Matsumoto – [0025]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Bateson to incorporate a foam encapsulation step as taught by Matsumoto motivated by contributing to an enhanced wood like texture of the molded article (Matsumoto – [0095]). According to [0161] of Matsumoto the molded articles formed are pertinent to furniture materials. Since the Abstract of Bateson describes the invention being for a seat, the enhanced texture as taught by Matsumoto would be pertinent to the disclosure of Bateson.

Regarding claim 7, Bateson teaches the step of integrating a mounting or support hardware component not limited to a plastic or metal into locations of the fiber skeleton (Col. 3 lines 9- 12 and Fig. 4 teach slipping a metal tube 29 over the foam mandrel 27).

Claims 6 and 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0126571 A1 (“Plagemann”) in view of US 2002/0192401 A1 (“Matsumoto”).
	Regarding claim 6, Plagemann teaches a process for encapsulating a pre-assembled frame article, comprising the steps of:
	Configuring a plurality of naturally occurring fiber structures into a skeletal frame (Fig. 1 and [0025-0027, 0033] teach a feed system 108, resin injection assembly 110, and pultrusion die 112 which form a desired cross section in the form of the pultrusion substrate; [0025] teaches the feedstock comprising natural fibers); and
Fig. 1 and [0040] teach a coating material application assembly 140 which coats the pultrusion substrate 104).
	Plagemann does not explicitly teach encapsulating with a structural foam.
	Matsumoto teaches encapsulating with a structural foam ([0088- 0089, 0095] teach the coating layer having a foaming agent such that the material undergoes foaming during molding).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Plagemann to incorporate a foam encapsulation step as taught by Matsumoto motivated by contributing to an enhanced wood like texture of the molded article (Matsumoto – [0095]). According to [0161] of Matsumoto the molded articles formed are pertinent to furniture materials. Similarly, [0033] of Plagemann teaches forming a furniture component. Therefore one of ordinary skill in the art would have found it obvious to modify the teachings of Plagemann to incorporate an enhanced wood like texture as taught by Matsumoto.

	Regarding claim 8, Plagemann does not explicitly providing any of a fabric, carpet, foam, or upholstery incorporated into the skeleton structure.
Matsumoto teaches providing foam incorporated into the skeleton structure ([0088- 0089, 0095] teach the core layer having a foaming agent such that the material undergoes foaming during molding).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Plagemann to incorporate a foam encapsulation step as taught by Matsumoto motivated by reasons set forth in claim 6.

	Regarding claim 9, Plagemann teaches shaping the skeleton frame into any of a vehicle, floor, side, or base structure, or seat ([0033] teaches forming furniture; [0034] teaches forming a door sill or a window frame cladding which would qualify either as a floor or base structure).

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0136931 A1 (“James”) in view of USP 3391959 (“Stata”) and US 2012/0244309 A1 (“Saur”).
	Regarding claim 6, James teaches process for encapsulating a pre-assembled frame article, comprising the steps of:
configuring a plurality of naturally occurring fiber structures (30) (Fig. 1 and [0018]); and
encapsulating the skeleton with a structural foam ([0062- 0063] teaches laminating the core with a covering layer comprising a foamed plastic film).
James does not explicitly teach configuring into a skeletal frame
Stata teaches configuring into a skeletal frame (23) (Figs. 1- 6).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fiber structures of James to be in a skeletal frame structure motivated by rigidly supporting covering layer (Stata Abstract teaches the frame being rigid; Saur [0020] teaches bars or tubes being placed in a mold to provide increased strength and rigidity). 

Regarding claim 10, James does not explicitly teach integrating underside structural supporting conduit attachments into a floor structure configured by the skeleton frame.
Saur teaches integrating underside structural supporting conduit attachments (30) into a floor structure configured by the skeleton frame ([0021] and Figs. 1, 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify James in view of Saur to incorporate the attachments as taught by Saur Saur – [0009]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6059369 (“Bateson”) in view of US 2002/0192401 A1 (“Matsumoto”) and USP 4828325 (“Brooks”).
	Regarding claim 11, Bateson teaches providing the skeleton frame as a furniture structure (Fig. 1) and looping a netting material (Col. 3 lines 17- 31 teach surrounding the mandrel with fiberglass and carbon fiber braids) around a rod (27) which is locked inside of a metal tube (29) with a through defined slot (6, 8) within a side supporting section of the structure, the tube (29) being integrated as a separate fitting in addition to structural supporting the components (Fig. 4 and Col. 3 lines 24- 31).
	Bateson does not explicitly teach a naturally occurring member and the tube being surrounded by the structural sealing and support material.
	Matsumoto teaches a naturally occurring member ([0025, 0033] teach the formation of a pultruded article including natural fibers, wherein the pultruded article may be used, for example, for a furniture component).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Bateson to incorporate a naturally occurring fiber as taught by Matsumoto motivated by reasons set forth in claim 6.
Brooks teaches the tube being surrounded by the structural sealing and support material (Col. 6 lines 48- 56 teaches injecting foaming material into a mold box 62; Fig. 6 displays mold box including metal tubes; Col. 7 lines 38- 47 teach the tubular assembly 75 being within the mold box and covered by membrane 48. Thus, the injected foam covers the tubular assembly 75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744